 



Exhibit 10.1
CONSULTING AGREEMENT
     THIS CONSULTING AGREEMENT (the “Agreement”), dated as of October 25, 2006
(the “Effective Date”) is entered into by Critical Therapeutics, Inc., a
Delaware corporation with offices at 60 Westview Street, Lexington, MA 02421
(the “Company”), and M. Cory Zwerling, an individual residing at 21 Hutchins
Road, Carlisle, MA 01741 (the “Consultant”).
INTRODUCTION
     WHEREAS, the Company desires to retain the services of the Consultant and
the Consultant desires to perform certain services for the Company; and
     WHEREAS, the Consultant is in the business of providing such services and
has agreed to provide such services pursuant to the terms and conditions set
forth in this Agreement;
     NOW, THEREFORE in consideration of the mutual covenants and promises
contained herein and other good and valuable consideration, the receipt and
sufficiency which is hereby acknowledged by the parties hereto, the parties
agree as follows:
     1. Consultant Services. During the Consultation Period (as defined below),
the Consultant shall perform such consulting, advisory and related services for
the Company as may be reasonably requested by the Company from time to time
including, but not limited to, services related to the Company’s commercial
sales and marketing, business development initiatives, and other such related
projects as mutually defined by the Company and the Consultant (collectively,
the “Services”).

  (a)   Performance of Services. The Consultant shall have the right to control
and determine the time, place, methods, manner and means of performing the
Services. In performing the Services, the amount of time devoted by the
Consultant on any given day will be entirely within the Consultant’s control,
and the Company will rely on the Consultant to perform services for the
necessary number of hours as are necessary to fulfill the requirements of this
Agreement.

  (b)   Final Results. In the performance of the Services, the Consultant has
the authority to control and direct the performance of the details of the
Services, the Company being interested only in the results obtained. However,
the Services contemplated by this Agreement must meet the Company’s standards
and approval and shall be subject to the Company’s general right of inspection
and supervision to secure their satisfactory completion.

  (c)   Scope of Authority. The Consultant is not authorized to assume or create
any obligation or responsibility, express or implied, on behalf of, or in the
name of, the Company or to bind the Company in any manner. The Consultant shall
not use the Company’s trade names, trademarks, service names or service marks
without the prior written approval of the Company. The Consultant is not
authorized to transact

 



--------------------------------------------------------------------------------



 



      business, incur obligations, sell goods, receive payments, solicit orders
or assign or create any obligation of any kind, express or implied, on behalf of
the Company or any of the Company’s related or affiliated entities, or to bind
in any way whatsoever, or to make any promise, warranty or representation on
behalf of the Company or any of the Company’s related or affiliated entities
with respect to any matter, except as expressly authorized in this Agreement or
in another writing signed by an authorized representative of the Company.

     2. Term. This Agreement shall commence on the date hereof and shall
continue for a period of twelve (12) months and thereafter shall automatically
extend to a month-to-month period unless either party provides one (1) month
prior notice (such period, as it may be extended, being referred to as the
“Consultation Period”), unless sooner terminated in accordance with the
provisions of Section 4. The provisions of Sections 6, 7, 8, 9, 14, 16 and 17
hereof shall survive the expiration or termination of this Agreement.
     3. Compensation.
          3.1 Consulting Fees. The Company shall pay to the Consultant
consulting fees at the rate of $1,800 per day during the Consultation Period. In
addition, the Company shall pay the Consultant $49,000 for consulting performed
prior to the Consultation Period within 30 days after receiving an invoice for
such work and the parties agree such work shall be governed by this Agreement as
if the Agreement was in effect during such period. The Consultant will invoice
the Company for consulting fees and expenses on a monthly basis, in a form
reasonably satisfactory to the Company, and the Company agrees to pay such
invoices within thirty (30) days after receipt thereof.
          3.2 Stock Options. On October 25, 2006 (the “Option Grant Date”), the
Company shall grant the Consultant a stock option to purchase 200,000 shares of
the Company’s Common Stock, which will be in the form of non-qualified stock
option. Such stock option (i) will entitle the Consultant to purchase the
Company’s Common Stock at the closing price per share of the Company’s Common
Stock on the Nasdaq Global Market (“NASDAQ”) on the Option Grant Date, in
accordance with the Company’s 2004 Stock Incentive Plan, as amended (the “2004
Plan”), and (ii) shall vest in thirty-six (36) equal monthly installments
beginning one month from the Option Grant Date for as long Consultant remains an
active consultant to the Company, and subject to the terms, provisions and
condition described in the Company’s stock option agreement, which Consultant
agrees to execute and deliver to the Company on or after the Effective Date.
Fifty (50) percent of the Consultant’s outstanding unvested stock options will
vest on the earlier of:

  (i)   a “Change of Control” (as defined in the 2004 Plan) as long as
Consultant is an active Consultant to the Corporation at the time of the Change
of Control or the Change of Control occurs within six (6) months following the
termination or expiration of this Agreement, as the case may be, provided that
the counterparty in such Change of Control was one with whom Consultant assisted
the Company in the conduct of discussions or otherwise provided

2



--------------------------------------------------------------------------------



 



      material advice in respect of such Change of Control, prior to such
termination or expiration of the Agreement; or

  (ii)   the consummation of a business development or licensing transaction
related to the Company’s program(s), product(s), technology or intellectual
property that satisfies the Company’s strategic objectives as determined by the
Company’s Board of Directors (a “Transaction”) as long as Consultant is an
active Consultant to the Corporation at the time of the Transaction or the
Transaction occurs within six (6) months following the termination or expiration
of this Agreement, as the case may be, provided that the counterparty in such
Transaction was one with whom Consultant assisted the Company in the conduct of
discussions or otherwise provided material advice in respect of such
Transaction, prior to such termination or expiration of the Agreement. The
Company’s Board of Directors will assess whether a transaction achieves the
Company’s strategic objectives.

Notwithstanding any other provision in this Agreement, nothing in this Agreement
shall be deemed to obligate the Company to enter into any transaction that would
result in acceleration of vesting. The stock option shall be subject to, and
governed by, the terms, provisions and conditions of the 2004 Plan and the stock
option agreement.
          3.3 Reimbursement of Expenses. The Company shall reimburse the
Consultant for all reasonable and necessary expenses incurred or paid by the
Consultant in connection with, or related to, the performance of his services
under this Agreement in accordance with the Company’s expense reimbursement
policies; provided, however, the Company shall not be responsible under this
Agreement for any expenses incurred or paid by Consultant in excess of $5,000
without the Company’s prior written consent (for purposes of clarification, this
limit is an aggregate cap on reimbursement under the Agreement). The Consultant
shall submit to the Company itemized monthly statements with supporting
documentation of such expenses incurred in the previous month and the Company
shall make any expense reimbursements to which the Consultant is entitled within
30 days of the actual receipt of the required documentation.
          3.4 Benefits. The Consultant shall not be entitled to any benefits,
coverages or privileges, including, without limitation, social security,
unemployment, medical or pension payments, made available to employees of the
Company.
     4. Termination. The Company may, without prejudice to any right or remedy
it may have due to any failure of the Consultant to perform his obligations
under this Agreement or otherwise, terminate the Consultation Period upon three
(3) business days prior written notice to the Consultant. In the event of such
termination, the Consultant shall be entitled to payment for services performed
and expenses paid or incurred prior to the effective date of termination,
subject to the limitation on reimbursement of expenses set forth in Section 3.3.
Such payments shall constitute full settlement of any and all claims of the
Consultant of every description against the Company. Notwithstanding the
foregoing, the Company may terminate the Consultation Period, effective
immediately upon receipt of written notice, if the Consultant

3



--------------------------------------------------------------------------------



 



breaches or threatens to breach any provision of Section 6 or 7, or effective
upon three (3) business days prior written notice to the Consultant.
          4.1 Consultant Termination. The Consultant may terminate this
agreement upon thirty (30) days prior written notice to the Company. The Company
reserves the right to withhold final payment to the Consultant for any unpaid
invoices until pending work has been satisfactorily completed for the Company.
     5. Cooperation. The Consultant shall use his best efforts in the
performance of his obligations under this Agreement. The Company shall provide
such access to its information and property as may be reasonably required in
order to permit the Consultant to perform his obligations hereunder. The
Consultant shall cooperate with the Company’s personnel, shall not interfere
with the conduct of the Company’s business and shall observe all rules,
regulations and security requirements of the Company concerning the safety of
persons and property.
     6. Inventions and Proprietary Information.
          6.1 Inventions.
               (a) All inventions, discoveries, computer programs, data,
technology, designs, innovations and improvements (whether or not patentable and
whether or not copyrightable) (“Inventions”) related to the business of the
Company which are made, conceived, reduced to practice, created, written,
designed or developed by the Consultant, solely or jointly with others and
whether during normal business hours or otherwise, during the Consultation
Period or thereafter if resulting or directly derived from Proprietary
Information (as defined below), shall be the sole property of the Company. The
Consultant hereby assigns to the Company all Inventions and any and all related
patents, copyrights, trademarks, trade names, and other industrial and
intellectual property rights and applications therefor, in the United States and
elsewhere and appoints any officer of the Company as his duly authorized
attorney to execute, file, prosecute and protect the same before any government
agency, court or authority. Upon the request of the Company and at the Company’s
expense, the Consultant shall execute such further assignments, documents and
other instruments as may be necessary or desirable to fully and completely
assign all Inventions to the Company and to assist the Company in applying for,
obtaining and enforcing patents or copyrights or other rights in the United
States and in any foreign country with respect to any Invention. The Consultant
also hereby waives all claims to moral rights in any Inventions.
               (b) The Consultant shall promptly disclose to the Company all
Inventions and will maintain adequate and current written records (in the form
of notes, sketches, drawings and as may be specified by the Company) to document
the conception and/or first actual reduction to practice of any Invention. Such
written records shall be available to and remain the sole property of the
Company at all times.
          6.2 Proprietary Information.
               (a) The Consultant acknowledges that his relationship with the
Company is one of high trust and confidence and that in the course of his
service to the Company he will have access to and contact with Proprietary
Information. The Consultant agrees that he

4



--------------------------------------------------------------------------------



 



will not, during the Consultation Period or at any time thereafter, disclose to
others, or use for his benefit or the benefit of others, any Proprietary
Information or Invention.
               (b) For purposes of this Agreement, Proprietary Information shall
mean, by way of illustration and not limitation, all information (whether or not
patentable and whether or not copyrightable) owned, possessed or used by the
Company, including, without limitation, any Invention, formula, vendor
information, customer information, apparatus, equipment, trade secret, process,
research, report, technical data, know-how, computer program, software, software
documentation, hardware design, technology, marketing or business plan,
forecast, unpublished financial statement, budget, license, price, cost and
employee list that is communicated to, learned of, developed or otherwise
acquired by the Consultant in the course of his service as a consultant to the
Company.
               (c) The Consultant’s obligations under this Section 6.2 shall not
apply to any information that (i) is or becomes known to the general public
under circumstances involving no breach by the Consultant or others of the terms
of this Section 6.2, or (ii) is approved for release by written authorization of
the Board of Directors of the Company.
               (d) Upon termination of this Agreement or at any other time upon
request by the Company, the Consultant shall promptly deliver to the Company all
Company property and equipment in Consultant’s possession or control, including
but not limited to, all documents, records, files, memoranda, notes, designs,
data, reports, price lists, customer lists, physician lists, employee lists,
drawings, plans, computer programs, computer files, software, software
documentation, sketches, laboratory and research notebooks and other documents
(and all copies or reproductions of such materials) relating to the business of
the Company.
               (e) The Consultant represents that his retention as a consultant
with the Company and his performance under this Agreement does not, and shall
not, breach any agreement that obligates him to keep in confidence any trade
secrets or confidential or proprietary information of his or of any other party
or to refrain from competing, directly or indirectly, with the business of any
other party. The Consultant shall not disclose to the Company any trade secrets
or confidential or proprietary information of any other party.
               (f) The Consultant acknowledges that the Company from time to
time may have agreements with other persons or with the United States
Government, or agencies thereof, that impose obligations or restrictions on the
Company regarding inventions made during the course of work under such
agreements or regarding the confidential nature of such work. The Consultant
agrees to be bound by all such obligations and restrictions that are known to
him and to take all action necessary to discharge the obligations of the Company
under such agreements.
     7. Non-Competition and Non-Solicitation.
          7.1 While the Consultant is employed by the Company, the Consultant
will not directly or indirectly: engage in any business or enterprise (whether
as owner, partner, officer, director, employee, consultant, investor, lender or
otherwise, except as the holder of not more than 1% of the outstanding stock of
a publicly-held company) that is competitive with the

5



--------------------------------------------------------------------------------



 



Company’s asthma business, including but not limited to any business or
enterprise that develops, manufactures, markets, or sells any patient-level
product or service that competes with any patient-level related product or
service developed, manufactured, marketed or sold, or planned to be developed,
manufactured, marketed or sold, by the Company or any of its subsidiaries while
the Consultant was employed by the Company; or
          7.2 While the Consultant is employed by the Company and for a period
of twelve months after the termination or cessation of such employment for any
reason, the Consultant will not directly or indirectly: either alone or in
association with others (i) solicit, or permit any organization directly or
indirectly controlled by the Consultant to solicit, any employee of the Company
to leave the employ of the Company, or (ii) solicit for employment, hire or
engage as an independent contractor, or permit any organization directly or
indirectly controlled by the Consultant to solicit for employment, hire or
engage as an independent contractor, any person who is then employed by the
Company or was during the one-year period prior to the termination or cessation
of the Consultant’s employment with the Company an employee of the Company; or
          7.3 While the Consultant is employed by the Company, the Consultant
will not directly or indirectly: either alone or in association with others,
solicit, divert or take away, or attempt to divert or take away, the business or
patronage of any of the clients, customers, investors or accounts, or
prospective clients, customers, investors or accounts, of the Company.
     8. Remedies. The Consultant acknowledges and agrees that the agreements and
restrictions contained in Sections 6 and 7 are necessary for the protection of
the business and goodwill of the Company and are reasonable for such purpose.
The Consultant acknowledges that any breach of the provisions of this Sections 6
and 7 shall result in serious and irreparable injury to the Company for which
the Company cannot be adequately compensated by monetary damages alone. The
Consultant agrees, therefore, that, in addition to any other remedy it may have,
the Company shall be entitled to enforce the specific performance of this
Agreement by the Consultant and to seek both temporary and permanent injunctive
relief (to the extent permitted by law) without the necessity of proving actual
damages.
     9. Independent Contractor Status. The Consultant shall perform all services
under this Agreement as an “independent contractor” and not as an employee or
agent of the Company. The Consultant is not authorized to assume or create any
obligation or responsibility, express or implied, on behalf of, or in the name
of, the Company or to bind the Company in any manner.
     10. Notices. All notices required or permitted under this Agreement shall
be in writing and shall be deemed effective upon personal delivery or upon
deposit in the United States Post Office, by registered or certified mail,
postage prepaid, addressed to the other party at the address shown above, or at
such other address or addresses as either party shall designate to the other in
accordance with this Section 10.
     11. Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

6



--------------------------------------------------------------------------------



 



     12. Entire Agreement. This Agreement constitutes the entire agreement
between the parties and supersedes all prior agreements and understandings,
whether written or oral, relating to the subject matter of this Agreement.
     13. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Consultant.
     14. Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the Commonwealth of Massachusetts.
     15. Successors and Assigns. This Agreement shall be binding upon, and inure
to the benefit of, both parties and their respective successors and assigns,
including any corporation with which, or into which, the Company may be merged
or which may succeed to its assets or business, provided, however, that the
obligations of the Consultant are personal and shall not be assigned by him.
     16. Miscellaneous.
          16.1 No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.
          16.2 The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.
          16.3 In the event that any provision of this Agreement shall be
invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby and said illegal or invalid part, term or provision shall be
deemed not to be a part of this Agreement. The language of all parts of this
Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the parties.
     17. Trading in Securities. The Consultant acknowledges and agrees that the
Company is a publicly-held company and the Consultant is aware that applicable
securities laws prohibit any person who is aware of material, non-public
information about a company obtained directly or indirectly from that company
from purchasing or selling securities of such company or from communicating such
information to any other person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell such securities.
     18. Indemnification. The Company agrees to indemnify and hold the
Consultant harmless from and against any and all claims, demands, liabilities,
damages, costs, or expenses (including without limitation reasonable attorney’s
fees) made against Consultant resulting from Consultant’s duties hereunder,
except where such claims, demands, liabilities, damages, costs, or expenses
result from Consultant’s gross negligence, reckless actions or willful or
intentional misconduct. The Consultant agrees to notify the Company of a claim
or action subject to this paragraph promptly after it learns of it and to
cooperate with and to authorize the Company to

7



--------------------------------------------------------------------------------



 



carry out the sole management and defense of such claim or action, all at the
Company’s expense. The Consultant shall not compromise or settle any claim or
action with respect to his liability for which Consultant would seek
indemnification under this Agreement without the prior written approval of the
Company.
[Remainder of this page is intentionally left blank]

8



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO CONSULTING AGREEMENT
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement under
seal as of the day and year set forth above.

                  COMPANY:
 
                    CRITICAL THERAPEUTICS, INC.
 
                    /s/ Nicholas Galakatos          
 
      By:   Nicholas Galakatos
 
      Title:   Director
 
                CONSULTANT
 
                    /s/ M. Cory Zwerling 10/25/06                   M. Cory
Zwerling

9